                    Case 2:17-cv-02428-SPL Document 118 Filed 09/27/19 Page 1 of 5




            1     Melissa Robbins Coutts, Esq. (SBN 028955)
                  Devan E. Michael, Esq. (SBN 032803)
            2     McCARTHY & HOLTHUS, LLP
                  8502 E. Via de Ventura, Suite 200
            3
                  Scottsdale, Arizona 85258
            4     Telephone: (480) 302-4100
                  Facsimile: (480) 302-4101
            5     Email: mcoutts@mccarthyholthus.com
            6               dmichael@mccarthyholthus.com

            7     Attorneys for Defendant Quality Loan Service Corp.
            8
            9                             UNITED STATES DISTRICT COURT

          10                                     DISTRICT OF ARIZONA
          11                                                    Case No. CV-17-02428-PHX-SPL
                  Pablo A. Castellanos and Judith T.
          12      Castellanos, husband and wife,
                                                                DEFENDANT QUALITY LOAN
          13                            Plaintiffs,             SERVICE CORPORATION'S
                   v.                                           MOTION FOR SUMMARY
          14                                                    JUDGMENT, AND JOINDER IN CO-
                  Encore Credit Corporation, et al.
          15                                                    DEFENDANTS’ MOTION FOR
                                        Defendants.             SUMMARY JUDGMENT
          16
          17
          18             Pursuant to Fed. R. Civ. P. 56, Defendant Quality Loan Service Corporation

          19      (“Quality”) hereby moves for Summary Judgment on the sole remaining cause of action in

          20      this case for violation of A.R.S. § 33-420. (See Order [dkt. No. 65].) This Motion is

          21      supported by the attached Memorandum of Points and Authorities, Quality’s Separate

          22      Statement of Facts, and the evidence filed herewith.

          23                            Joinder in Motion for Summary Judgment

          24             Quality respectfully joins in the Motion for Summary Judgment filed by Defendants

          25      U.S. Bank, N.A., successor trustee to LaSalle Bank National Association, on behalf of the

          26      holders of Bear Stearns Asset Backed Securities I Trust 2007-HE3, Asset-Backed

AZ-17-780242-CV
                    Case 2:17-cv-02428-SPL Document 118 Filed 09/27/19 Page 2 of 5




              1   Certificates Series 2007-HE3 (“U.S. Bank”), Mortgage Electronic Registration Systems,
              2   Inc. (“MERS”), and Select Portfolio Servicing, Inc. (“SPS”).
              3          Because Plaintiff’s allegations against all Defendants, including Quality, are based
              4   on the same underlying conduct, the arguments raised by co-Defendants U.S. Bank, MERS,
              5   and SPS apply with equal force to Defendant Quality. Quality respectfully requests that for
              6   the same reasons and on the same bases asserted by co-Defendants, the Court should also
              7   grant summary judgment in favor of Quality.
              8          Quality additionally presents the following arguments and facts in support of its
              9   Motion for Summary Judgment.
            10       Points and Authorities in Support of Quality’s Motion for Summary Judgment
            11           I.     Introduction
            12           The only cause of action asserted by Plaintiffs Judith Castellanos and Pablo
            13    Castellanos that was not dismissed by the Court previously is their sixth cause of action for
            14    damages pursuant to A.R.S. § 33-420. (See Order [dkt. No. 65].) This statute allows a
            15    claim for damages against a person who causes a document to be recorded with the county
            16    recorder, knowing or having reason to know that the document is forged, groundless,
            17    contains a material misstatement or false claim, or is otherwise invalid. A.R.S. § 33-420;
            18    In re Mortg. Elec. Reg. Sys., Inc., 754 F.3d 772, 782 (9th Cir. 2014). Plaintiff has been
            19    unable to produce any evidence showing that Quality recorded any forged document or any
            20    false documents with knowledge that they contained false statements. In the absence of any
            21    proof to support Plaintiff’s claim for damages, Quality is entitled to judgment as a matter
            22    of law.
            23           II.    Statement of Facts
            24           1.     In 2007, Plaintiffs a Deed of Trust to the real property located at 16405 S.
            25    43rd Place, Phoenix, Arizona (the “Property”), to secure repayment of a Promissory Note.
            26    The Deed of Trust named MERS as beneficiary of the Deed of Trust. [QLS SOF ¶ 1.]

AZ-17-780242-CV


                                                             2
                    Case 2:17-cv-02428-SPL Document 118 Filed 09/27/19 Page 3 of 5




              1          2.     On May 18, 2011 MERS assigned the beneficial interest in the Deed of Trust
              2   to U.S. Bank. [QLS SOF ¶ 2.]
              3          3.     On or about October 30, 2015, Quality Loan Service Corporation was
              4   appointed as substitute trustee under the Deed of Trust. [QLS SOF ¶ 3.]
              5          4.     Following plaintiffs default on the Loan, on January 15, 2016, Quality
              6   recorded a Notice of Trustee’s Sale. [QLS SOF ¶ 4.]
              7          5.     Quality completed a trustee’s sale of the Property on July 20, 2016, after
              8   which Quality recorded a Trustee’s Deed Upon Sale transferring title to the Property to
              9   U.S. Bank. [QLS SOF ¶ 5.]
            10           III.   Standard of Review
            11           A motion for summary judgment shall be granted “if the pleadings, depositions,
            12    answers to interrogatories, and admissions on file, together with the affidavits, if any, show
            13    that there is no genuine issue as to any material fact and that the moving party is entitled to
            14    a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The party moving for summary
            15    judgment bears the initial burden of demonstrating “the absence of any genuine issue of
            16    material fact.” Horphag Research Ltd. v. Garcia, 475 F.3d 1029, 1035 (9th Cir. 2007)
            17    “Once the moving party meets its initial burden, . . ., the burden shifts to the non-moving
            18    party to set forth, by affidavit or as otherwise provided in Rule 56, specific facts showing
            19    that there is a genuine issue for trial.” Id. (internal quotation marks and citations omitted).
            20    The party opposing summary judgment must produce “significant probative evidence
            21    tending to support the complaint.” Fazio v. City & County of San Francisco, 125 F.3d 1328,
            22    1331 (9th Cir. 1997). If the opposing party is unable to produce evidence to establish a
            23    genuine issue of material fact, then summary judgment must be granted.
            24           IV.    Legal Argument
            25           Plaintiffs have conceded that they do not believe that Quality recorded any
            26    documents containing “forged” signatures. (QLS SOF ¶ 6.) Instead, they rest their cause

AZ-17-780242-CV


                                                              3
                    Case 2:17-cv-02428-SPL Document 118 Filed 09/27/19 Page 4 of 5




              1   of action under A.R.S. § 33-420 solely on their belief that U.S. Bank was not the “true”
              2   beneficiary of the Deed of Trust; therefore, they contend, Quality recorded “false”
              3   documents when it recorded the Notice of Substitution of Trustee and Notice of Trustee’s
              4   Sale identifying U.S. Bank as the beneficiary. (See Coutts Decl. Ex. C, at 90:7-21,
              5   92:16-93:14, 94:5-16.)
              6          Importantly, in order to prevail on a cause of action under A.R.S. § 33-420, the
              7   plaintiff need not only prove that the defendant recorded false documents, but must also
              8   prove that the defendant recorded them with knowledge of their falsity. See A.R.S.
              9   § 33-420(A). The “knowing” element of A.R.S. § 33-420 “suggests deliberate or conscious
            10    conduct. Thus, the mental state required for liability under the statute is subjective, not
            11    objective, and the conduct proscribed intentional, not carelessness.” Bosworth v. TEM
            12    Holdings, LLC (In re Bosworth), 2012 Bankr. Lexis 676, at *17 (B.A.P. 9th Cir. Fed. 2,
            13    2012). Plaintiffs have admitted that that have no evidence proving, or even suggesting, that
            14    Quality had any information or any reason to believe that U.S. Bank was not the beneficiary
            15    of the Deed of Trust at the time Quality recorded the Notice of Substitution of Trustee and
            16    Notice of Trustee’s Sale. (QLS SOF ¶ 7.) Plaintiffs admit that SPS was the servicer of
            17    their loan, and that SPS directed Quality to foreclose. (Coutts Decl. Ex. B, page 71:23-3,
            18    73:8-17.) Plaintiff have presented nothing to demonstrate Quality took any actions with
            19    deliberate intention to record anything false with the County Recorder. Accordingly,
            20    Plaintiffs cannot meet the essential elements of their A.R.S. § 33-420 claim by establishing
            21    either falsity or knowledge of falsity, and therefore Quality is entitled to judgment as a
            22    matter of law.
            23           VII.   Conclusion
            24           Defendant Quality Loan Service Corporation respectfully requests that the Court
            25    grant summary judgment in its favor. In addition to the reasons and evidence set forth in
            26    the Motion for Summary Judgment filed by Defendants U.S. Bank, MERS, and SPS [dkt.

AZ-17-780242-CV


                                                            4
                    Case 2:17-cv-02428-SPL Document 118 Filed 09/27/19 Page 5 of 5




              1   no. 114], Plaintiffs additionally cannot prevail on any claim against Quality because they
              2   have no evidence to show Quality either recorded any false documents or recorded the
              3   documents with knowledge of any falsity. Accordingly, this Defendant is entitled to
              4   judgment as a matter of law.
              5
                         RESPECTFULLY SUBMITTED this 27th day of September, 2019.
              6
              7                                             McCARTHY & HOLTHUS LLP
              8
              9                                             By: /s/ Melissa Robbins Coutts
                                                                Melissa Robbins Coutts, Esq.
            10                                                  Attorneys for Defendant Quality Loan
            11                                                  Service Corp.

            12
            13
            14                                   CERTIFICATE OF SERVICE
            15           I hereby certify that on the September 27, 2019, I electronically transmitted the
            16    foregoing document and any attachments to the U.S. District Court Clerk’s Office using the
            17    CM/ECF System for filing and service on all CM/ECF registrants.
            18           I further certify that on September 27, 2019, I served the attached documents by U.S.
            19    First Class mail on the following:
            20
                                              Judith T. Castellanos
            21                                Pablo A. Castellanos
            22                                16809 S. 44th St.
                                              Phoenix, AZ 85048
            23
            24                                                     /s/ Honi A. Baken
                                                                   Honi A. Baken
            25
            26

AZ-17-780242-CV


                                                            5
